Citation Nr: 1200054	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-27 379	)	DATE
	)
	)


THE ISSUE

Whether a March 17, 2010, decision of the Board of Veterans' Appeals which denied an effective date prior to October 5, 2005, for the award of service connection for Meniere's syndrome should be reversed or revised on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) from an April 2010 motion filed by the moving party, the Veteran, for revision or reversal of a March 17, 2010, Board decision which denied an effective date prior to October 5, 2005, for the award of service connection for Meniere's syndrome.  

The Board notes that this motion alleging clear and unmistakable error was received within 120 days of the Veteran having been provided notice of the March 2010 Board decision; thus, it was received within the period during which a claimant may file a notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. § 7266(a).  In such situations, the Board is required to stay any action on the motion pending expiration of the appeals period.  See May v. Nicholson, 19 Vet. App. 310, 320 (2005).  If an appeal to the Court is initiated, any action by the Board on the motion must be further stayed pending resolution of the appeal by the Court, and if no such appeal is initiated within the appeals period, the Board may then consider the motion.  Id.  

In the present case, the Veteran did in fact initiate a timely appeal to the Court.  Prior to any action by the Court, however, the Veteran filed a motion to withdraw his appeal and, within a July 2010 order, that motion was granted by the Court and his appeal was dismissed.  Review of the Court's docket does not indicate any further appeal on this earlier effective date issue was subsequently brought before the Court, and thus the Board may now consider the Veteran's pending motion.  

Finally, the Board notes that within his April 2010 motion, the Veteran also suggests clear and unmistakable error within the August 2006 rating decision of the Phoenix VA Regional Office (RO), which failed to grant an effective date prior to October 5, 2005 for the award of service connection for Meniere's syndrome.  As the Board clearly considered entitlement to an earlier effective date within the March 2010 Board decision which is the subject of this decision, the August 2006 rating decision has been subsumed by the March 2010 Board decision.  Thus no clear and unmistakable error claim regarding the August 2006 RO rating decision may exist as a matter of law.  See Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  As such, no prejudice results to the Veteran by the adjudication at this time of his motion alleging clear and unmistakable error within the March 2010 Board decision.  


FINDINGS OF FACT

1.  In a March 17, 2010, decision, the Board denied an effective date prior to October 5, 2005, for the award of service connection for Meniere's syndrome.  

2.  The Veteran has not set forth clearly and specifically any allegations of clear and unmistakable error, or errors, of fact or law in the March 2010 Board decision, the legal or factual bases for such allegations, or why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for reversal or revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Court has noted, however, that allegations of clear and unmistakable error are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable when adjudicating a clear and unmistakable error claim.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

Nonetheless, the Board notes that the basic principles of due process have been observed in this case.  In two March 2011 letters from the Board to the Veteran and his representative, he was notified of the general requirements for the pleading of a clear and unmistakable error claim, and how he could submit additional arguments to VA.  Adjudication of his motion at this time is thus proper.  

In a March 17, 2010, decision, the Board denied an effective date prior to October 5, 2005, for the award of service connection for Meniere's syndrome.  The Veteran subsequently filed a motion for revision or reversal of this decision on the basis of clear and unmistakable error.  

Motions to review prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 to 20.1411 (2011).  Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging clear and unmistakable error in a prior Board decision must set forth clearly and specifically the alleged clear and unmistakable error or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the pleadings requirements of the regulation.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice.  38 C.F.R. § 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board has original jurisdiction to determine whether clear and unmistakable error exists in a prior final Board decision.  38 U.S.C.A. § 7111.  

38 C.F.R. § 20.1403 outlines what constitutes clear and unmistakable error, and provides as follows:  

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be Reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  

(2) Special Rule for Board Decisions Issued on or After July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs (VA) not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  

(c) Errors that Constitute Clear and Unmistakable Error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  

(d) Examples of Situations that are not Clear and Unmistakable Error:  

(1) Changed Diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  

(2) Duty to Assist.  The Secretary's failure to fulfill the duty to assist.  

(3) Evaluation of Evidence.  A disagreement as to how the facts were weighed or evaluated.  

(e) Change in Interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statue or regulation.  

38 C.F.R. § 20.1403.  The Board notes that review of a claim of clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b); see, e.g., Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  

In this case, the moving party has not demonstrated that the Board's March 17, 2010, decision contains clear and unmistakable error.  That decision found that an effective date prior to October 5, 2005, was not warranted.  October 5, 2005, represents the date upon which the Veteran's service connection claim for Meniere's syndrome was received by VA, and a prior service connection claim, either formal or informal, for Meniere's syndrome was not of record.  

In his April 2010 motion, the Veteran asserted that "clerical and mistakable error" had been committed by the RO in failing to accept a February 1998 service connection claim for bilateral hearing loss and tinnitus to also include Meniere's syndrome.  First, such an allegation does not, on its face, directly address the March 2010 Board decision.  Additionally, such an allegation does not constitute a valid claim of clear and unmistakable error.  As stated by the Court, for clear and unmistakable error to exist:  

"[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement as to how the Board or any other VA agency evaluated the facts is inadequate to raise a claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this respect, the Veteran has raised a generic allegation of error concerning the denial of an earlier effective date within the August 2006 RO rating decision and March 2010 Board decision, but not necessarily any discrete issue of clear and unmistakable error.  He has alleged that these determinations were clearly and unmistakably erroneous in failing to construe a February 1998 service connection claim for hearing loss and tinnitus to include an informal service connection claim for Meniere's syndrome which the RO failed to consider at that time.  This argument constitutes disagreement as to the issue or issues raised within his February 1998 service connection claim and, as such, cannot provide a basis for a finding of clear and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3); see also Luallen, 8 Vet. App. at 95.  Within his motion, the Veteran merely makes vague assertions that VA failed to "assist the claimant to develop the facts pertinent to the claim" or "[grant] every benefit which can be supported in law."  He does not, however, cite specific laws, regulations, or judicial holdings which either impose such a duty as claimed by the Veteran on VA or suggest such a duty was not met in the present case.  

The Board also notes that these same arguments were addressed by the Board within the March 2010 Board decision.  In merely repeating them here, these arguments do not rise to meet the legal requirements of 38 C.F.R. § 20.1404, as they do not allege with clarity and specificity errors of fact or law within the Board's prior decision.  The March 2010 Board decision provided, within its reasons and bases, a comprehensive discussion of relevant statutes, regulations, and case law governing the award of effective dates and what constitutes an informal claim for benefits, and the Veteran has not chosen to address with specificity any of the Board's reasoning, or himself provide specific allegations of legal or factual error.  

After careful review of the evidence of record, the Board concludes that the moving party has not set forth within his pleadings specific allegations of error, either of fact or law, in the March 17, 2010, decision by the Board.  Accordingly, in the absence of any additional allegations, the motion is dismissed.  




ORDER

The motion is dismissed without prejudice to refiling.   



                       ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



